UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7863


CHARLES HARBISON,

                    Plaintiff - Appellant,

             v.

VIRGINIA DEPARTMENT OF CORRECTIONS; RIVER NORTH
CORRECTIONAL CENTER; LT. JASON HIGGINS; SGT. HENRY MAY;
OFFICER B. SHAFFNER; OFFICER JOSHUA LUNDY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Thomas T. Cullen, District Judge. (7:19-cv-00805-TTC-RSB)


Submitted: November 30, 2021                                      Decided: January 4, 2022


Before KING and WYNN, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Harbison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Harbison appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint without prejudice for failure to prosecute. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Harbison v. Va. Dep’t of Corr. No. 7:19-cv-00805-TTC-RSB (W.D. Va. Dec. 7, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2